USDC IN/ND case 4:19-cv-00087-TLS-JPK document 32 filed 03/04/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                         HAMMOND DIVISION AT LAFAYETTE

ENRIQUE GONZALEZ LEIVA, et al.,                 )
          Plaintiffs,                           )
                                                )
       v.                                       )   CAUSE NO.: 4:19-CV-87-TLS-JPK
                                                )
KEITH CLUTE, et al.,                            )
          Defendants.                           )

                FINDINGS, REPORT AND RECOMMENDATION OF
               UNITED STATES MAGISTRATE JUDGE PURSUANT TO
                          28 U.S.C. § 636(b)(1)(B) & (C)

       This matter is before the Court on a Motion for Entry of Judgment [DE 14], filed by

Plaintiffs Enrique Gonzalez Leiva, Rogelio Corona Trejo, Gabriel Garcia Arroyo, Valentin Garcia

Arroyo, Raul Gonzalez Leyva, Luis Lopez Carrasco, Simon Gonzalez Hernandez, Jose Albino

Leyva, and Kimberly Delgado on October 9, 2019. On November 6, 2019, Chief Judge Theresa

L. Springmann entered an Order [DE 15] referring this matter to the undersigned Magistrate Judge

for a report and recommendation on the instant motion pursuant to 28 U.S.C. § 636(b)(1)(B). This

Report constitutes the undersigned Magistrate Judge’s combined proposed findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C).

                             PROCEDURAL BACKGROUND

       On September 11, 2019, Plaintiffs filed a Complaint against Defendants Keith Clute,

Shawn Nower, and Windy Prairie Farm LLC. Defendants were served with a copy of the Summons

and Complaint by Attorney Emma Hughes via certified mail. Defendants failed to answer or

otherwise respond to the Complaint and have not appeared personally or by a representative. On

October 8, 2019, Plaintiffs moved for an Entry of Default pursuant to Federal Rule of Civil
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 32 filed 03/04/20 page 2 of 4


Procedure 55(a). On October 9, 2019, a Clerk’s Entry of Default was entered against all

Defendants.

       Following the Clerk’s Entry of Default, Plaintiffs filed the instant motion for default

judgment that same day. On November 6, 2019, Chief Judge Springmann referred the motion to

the undersigned Magistrate Judge. The Court set this matter for a hearing for February 12, 2020.

       On February 4, 2020, Plaintiffs filed a brief in support of the motion for default judgment,

accompanied by, inter alia, (1) the affidavits of Plaintiffs Enrique Gonzalez Leiva, Rogelio Corona

Trejo, Gabriel Garcia Arroyo, Valentin Garcia Arroyo, Raul Gonzalez Leyva, Luis Lopez

Carrasco, Simon Gonzalez Hernandez, Jose Albino Leyva, and Kimberly Delgado; (2) a United

States Department of Labor job order; and (3) photos H-2A visas.

       On February 12, 2020, the Court held a hearing on the motion for default judgment,

admitting evidence into the record and hearing argument. Plaintiffs appeared by counsel and,

additionally, Plaintiffs Kimberly Delgado, Valentin Garcia Arroyo, Gabriel Garcia Arroyo, and

Luis Lopez Carrasco appeared via telephone.

       On February 24, 2020, the Court held a telephonic conference to address a discrepancy

between the job order filed as Exhibit A to Plaintiffs’ Complaint and the job order filed as Exhibit 2

to Plaintiffs’ Brief in Support of Motion for Entry of Default Judgment. During this conference

and later in their motion for leave to file an amended complaint, Plaintiffs’ counsel explained that,

while the Complaint references the correct job order, an incorrect job order was inadvertently

attached as Exhibit A. (Pls.’ Mot. Am. Compl. ¶¶ 7-8, ECF No. 29).

       On February 26, 2020, Plaintiffs filed a motion for leave to file an amended complaint to

correct the error described above. On February 27, 2020, finding justice so required, the Court

granted Plaintiffs’ motion for leave to file an amended complaint and ordered Plaintiffs to serve a




                                                  2
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 32 filed 03/04/20 page 3 of 4


copy of the First Amended Complaint in accordance with the Federal Rules of Civil Procedure, by

both first class and certified mail, return receipt requested on Defendants. On February 28, 2020,

Plaintiffs filed their First Amended Complaint.

                                             ANALYSIS

        The filing of an amended complaint moots a pending motion for default judgment. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1057 (7th Cir. 1998)

(“Once an amended pleading is filed, it supersedes the prior pleading.”); N. Am. Van Lines, Inc. v.

N. Am. Moving & Storage, Inc., No. 1:18-CV-196-HAB, 2020 WL 703178, at *2 (N.D. Ind.

Feb 10, 2020) (“The Amended Complaint, which became the operative pleading, rendered moot

the request for default judgment on the original Complaint.”).

        Plaintiffs filed their First Amended Complaint on February 28, 2020. As explained above,

the First Amended Complaint supersedes the Complaint filed on September 11, 2019, at Docket

Entry 1, and the motion for default judgment has been rendered moot. Accordingly, the Court

recommends that the District Court deny as moot Plaintiffs’ Motion for Entry of Judgment [DE

14].

                                           CONCLUSION

        Based on the foregoing, the Court RECOMMENDS that the District Court DENY as

moot Plaintiffs’ Motion for Entry of Judgment [DE 14].

        This Report and Recommendation is submitted pursuant to 28 U.S.C. § 636(b)(1)(C).

Pursuant to 28 U.S.C. § 636(b)(1), the parties shall have fourteen (14) days after being served with

a copy of this Report and Recommendation to file written objections thereto with the Clerk of

Court. The failure to file a timely objection will result in waiver of the right to challenge this Report

and Recommendation before either the District Court or the Court of Appeals. Willis v. Caterpillar,




                                                   3
USDC IN/ND case 4:19-cv-00087-TLS-JPK document 32 filed 03/04/20 page 4 of 4


Inc., 199 F.3d 902, 904 (7th Cir. 1999); Hunger v. Leininger, 15 F.3d 664, 668 (7th Cir. 1994);

The Provident Bank v. Manor Steel Corp., 882 F.2d 258, 260-261 (7th Cir. 1989); Lebovitz v.

Miller, 856 F.2d 902, 905 n.2 (7th Cir. 1988).

       So ORDERED this 4th day of March, 2020.

                                             s/ Joshua P. Kolar
                                             MAGISTRATE JUDGE JOSHUA P. KOLAR
                                             UNITED STATES DISTRICT COURT




                                                 4
